 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the "Agreement") is made and entered into as
of this 28th day of August, 2013 by and among National Holdings Corporation, a
Delaware corporation (the "Company"), and those individuals signatory hereto
(the "Investors").

 

WHEREAS, the Company has agreed to issue and sell to the Investors, and the
Investors have agreed to purchase from the Company, up to 20,000,000 shares (the
"Shares") of the Company’s common stock, $0.02 par value per share (the "Common
Stock"), pursuant to the terms and conditions set forth in that certain
Securities Purchase Agreement, dated August 28, 2013, by and among the Company
and the Investors (the "Purchase Agreement"), and

 

WHEREAS, the terms of the Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder for the
Company and the Investors to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

1.             Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

"Allowed Delay" as defined in Section 2(d)(ii) hereto.

 

"Business Day" means a day, other than a Saturday, Sunday or holiday, on which
banks in New York City are open for the general transaction of business.

 

"Closing Date" means the date of the Closing under the Purchase Agreement.

 

"Common Stock" shall have the meaning as defined in the recitals, and any
securities into which such shares may hereinafter be reclassified.

 

"Effectiveness Deadline" means (i) with respect to the initial Registration
Statement required to be filed under Section 2(a), the date ninety (90) calendar
days after the Closing Date, or if there is a review of the initial Registration
Statement by the SEC, one hundred and twenty days (120) calendar days after the
Closing Date and (ii) with respect to any Registration Statement required to be
filed under Section 2(b), the date ninety (90) calendar days after the Filing
Deadline for any Registration Statement required to be filed under Section 2(b),
or if there is a review of any Registration Statement required to be filed under
Section 2(b) by the SEC, one hundred and twenty days (120) calendar days after
the Filing Deadline.

 

"Effectiveness Period" as defined in Section 3(b) hereto.

 

"Event Date" as defined in Section 2(f) hereto.

 

 

 
 

--------------------------------------------------------------------------------

 

 

"Filing Deadline" means (i) with respect to the initial Registration Statement
required to be filed under Section 2(a), the date that is forty-five (45)
calendar days after the Closing Date and (ii) with respect to any Registration
Statement required to be filed under Section 2(b), (1) for the initial
Registration Statement required to be filed under Section 2(b), the six-month
anniversary of the Effective Date of the Registration Statement required to be
filed under Section 2(a) and (2) for all subsequent Registration Statements
required to be filed under Section 2(b), the six-month anniversary of the
Effective Date of the immediately preceding Registration Statement required to
be filed under Section 2(b).

 

"Liquidated Damages" as defined in Section 2(f) hereto.

 

"Prospectus" shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.

 

"Register," "registered" and "registration" refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

"Registrable Securities" shall mean all Shares originally issued to Investors
under the Purchase Agreement. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when they have been (a)
distributed to the public pursuant to an offering registered under the 1933 Act,
(b) sold in compliance with Rule 144, or (c) may be sold by under Rule 144
without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act.

 

"Registration Statement" means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

 

"Rule 144" shall mean Rule 144 promulgated by the SEC pursuant to the 1933 Act
and any successor or substitute rule, law or provision.

 

"Rule 415" means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.

 

"SEC" means the U.S. Securities and Exchange Commission.

 

"SEC Comments" means written comments pertaining solely to Rule 415 which are
received by the Company from the SEC to a filed Registration Statement which
requires the Company to limit the amount of Registrable Securities which may be
included therein to a number of Registrable Securities which is less than such
amount sought to be included thereon as filed with the SEC.

 

 

 
2

--------------------------------------------------------------------------------

 

 

"Shares" shall have the meaning as defined in the recitals.

 

"1933 Act" means the 1933 Act of 1933, as amended, and the rules and regulations
promulgated thereunder.

 

"1934 Act" means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.              Registration Rights.

 

(a)     Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than the Filing Deadline, use its commercially
reasonable efforts to file with the SEC the Registration Statement on Form S-1
covering the resale of the Registrable Securities. The Company shall use its
commercially reasonable efforts to have the Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Effectiveness Deadline. In the event that the amount of shares of Common Stock
which may be included in the Registration Statement filed pursuant to this
Section 2(a) is limited due to SEC Comments, the cut back of the Shares shall be
applied to the Investors pro-rata in accordance with the number of Shares
purchased pursuant to the Purchase Agreement relative to all Shares purchased
pursuant to the Purchase Agreement. No later than the second Business Day
following the Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Registration Statement.

 

(b)     Additional Registrations. If all of the Registrable Securities cannot be
included in the Registration Statement filed pursuant to Section 2(a) due to SEC
Comments, then the Company shall prepare and file with the SEC by the Filing
Deadline for such Registration Statement, such number of additional Registration
Statements as may be necessary in order to ensure that all Registrable
Securities are covered by an existing and effective Registration Statement. If
an initial Registration Statement is filed under Section 2(a) and SEC Comments
require shares of Common Stock to be removed for such newly filed Registration
Statement under this Section 2(b), then the Company will prepare and file
additional Registration Statements until such time as all such required
Registrable Securities are covered by effective Registration Statements. Any
Registration Statements to be filed under this Section 2(b) shall be on Form S-1
and shall cover the resale of such shares. The Company shall use its
commercially reasonable efforts to have the Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than its
Effectiveness Deadline. Any required cutbacks of the Shares shall be applied to
the Investors pro-rata in accordance with the number of Shares purchased
pursuant to the Purchase Agreement relative to all Shares purchased pursuant to
the Purchase Agreement. No later than the second Business Day following the
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Registration Statement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Expenses. Except as set forth in Section 3(e), the Company will pay all
expenses associated with each registration, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees. Investors shall be responsible for all other expenses in
connection with the registration, including fees and expenses of counsel,
discounts, commissions, fees selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

 

(d)     Effectiveness.

 

(i)     The Company shall notify the Investors by facsimile or e-mail as
promptly as practicable after any Registration Statement is declared effective
and shall simultaneously provide the Investors with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

 

(ii)     For not more than twenty (20) consecutive days or for a total of not
more than sixty (60) days in any twelve (12) month period, the Company may delay
the disclosure of material non-public information concerning the Company, by
suspending the use of any Prospectus included in any Registration Statement
contemplated hereunder containing such information, the disclosure of which at
the time is not, in the good faith opinion of the Company, in the best interests
of the Company (an "Allowed Delay"); provided, that the Company shall promptly
(a) notify the Investors in writing of the existence of (but in no event,
without the prior written consent of an Investor, shall the Company disclose to
such Investor any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, (b) advise the Investors in writing
to cease all sales under the Registration Statement until the end of the Allowed
Delay and (c) use commercially reasonable efforts to terminate an Allowed Delay
as promptly as practicable.

 

(e)     Nothing in this Agreement shall limit the Company’s right to grant
registration rights, including, without limitation, demand or "piggyback"
registration rights, to any other person.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(f)     If: (i) the Registration Statement is not declared effective by the SEC
(or otherwise does not become effective) for any reason on or prior to the
Effectiveness Deadline or (ii) after the date the Registration Statement is
declared effective by the SEC, (A) such Registration Statement ceases for any
reason (including, without limitation, by reason of a stop order or the
Company’s failure to update the Registration Statement), to remain continuously
effective as to all Registrable Securities included in such Registration
Statement or (B) the Holders are not permitted to utilize the Prospectus therein
to resell such Registrable Securities for any reason (other than due to a change
in the “Plan of Distribution” or the inaccuracy of any information regarding the
Holders), in each case, for more than an aggregate of 20 consecutive calendar
days or 45 calendar days (which need not be consecutive days) during any
12-month period, and (iii) the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto), (any such failure or
breach in clauses (i) through (iii) above being referred to as an “Event,” and,
for purposes of clauses (i) or (iii), the date on which such Event occurs, or
for purposes of clause (ii), the date on which such 20 or 45 calendar day period
is exceeded, being referred to as an “Event Date”), then in addition to any
other rights the Holders may have hereunder or under applicable law: (x) within
five Business Days after an Event Date relating to a failure in clause (i) only,
the Company shall pay to each Holder an amount in cash, as liquidated damages
and not as a penalty, equal to 1.5% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement, for any Registrable Securities held
by such Holder on such Event Date; and (y) on each 30-day anniversary (or pro
rata portion thereof) following any Event Date (including, for the avoidance of
doubt, a failure in clause (i), in which case each 30-day anniversary shall be
measured commencing on the 31st day following such Event Date) until the earlier
of (1) the applicable Event is cured or (2) the Registrable Securities are
eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.5% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement, for any
unregistered Registrable Securities then held by such Holder. The amounts
payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as “Liquidated Damages.” The parties agree that (1) notwithstanding
anything to the contrary herein, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period and in no
event shall the aggregate amount of Liquidated Damages (excluding Liquidated
Damages payable in respect of an Event described in Section 2(f)(iii) herein)
payable to a Holder exceed, in the aggregate, 10% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement and (2) in no event
shall the Company be liable in any 30-day period for Liquidated Damages under
this Agreement in excess of 1.5% of the aggregate purchase price paid by the
Holders pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(f) in full within five Business
Days after the date payable, the Company will pay interest thereon at a rate of
1.5% per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such Liquidated
Damages are due until such amounts, plus all such interest thereon, are paid in
full. Unless otherwise specified in Section 2(f), the Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. Notwithstanding the foregoing, nothing shall preclude any
Holder from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Section 2(f) in
accordance with applicable law. The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which are not
permitted by the SEC to be included in a Registration Statement due solely to
SEC Comments from the time that it is determined that such Registrable
Securities are not permitted to be registered until such time as the provisions
of this Agreement as to the Registration Statements required to be filed
hereunder are triggered, in which case the provisions of this Section 2(f) shall
once again apply, if applicable. In such case, the Liquidated Damages shall be
calculated to only apply to the percentage of Registrable Securities which are
permitted in accordance with SEC Guidance to be included in such Registration
Statement. The Effectiveness Deadline for a Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Registration Statement on a
timely basis results from the failure of a Holder to timely provide the Company
with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Holder).

 

 

 
5

--------------------------------------------------------------------------------

 

 

3.            Company Obligations. In connection with the Company’s obligations
under this Agreement to file a Registration Statement with the SEC and to use
its commercially reasonable efforts to cause a Registration Statement to become
effective in accordance with the terms hereof, the Company will, as
expeditiously as possible:

 

(a)     prepare and file with the SEC as soon as reasonably practicable after
the Closing Date (but in no event later than the Filing Deadline) a Registration
Statement with respect to the Registrable Securities pursuant to Section 2(a) or
2(b) and thereafter use commercially reasonable efforts to cause such
Registration Statement to become effective as soon as reasonably practicable
after such filing (but in no event later than the Effectiveness Deadline) and to
remain continuously effective during the Effectiveness Period (as hereinafter
defined), and such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, that, before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
will furnish a reasonable period of time prior to filing to the counsel selected
by the holders of a majority of the Registrable Securities covered by such
registration statement copies of all such documents proposed to be filed, which
documents will be furnished within a reasonable period of time prior to filing
and will be subject to review of such counsel;

 

(b)     notify each holder of Registrable Securities of the effectiveness of
each registration statement filed hereunder and prepare and file with the SEC
such amendments and post-effective amendments to the Registration Statement and
the Prospectus as may be necessary to keep the Registration Statement effective
for a period that will terminate upon the earlier of (i) the date on which all
Registrable Securities covered by such Registration Statement may be sold
without the requirement to be in compliance with Rule 144(c)(1), or (ii) when
all of the securities covered by such Registration Statement during such period
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof set forth in such registration statement(the
"Effectiveness Period");

 

(c)     furnish to the Investors such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as Investors may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by Investors that
are covered by the related Registration Statement;

 

(d)     use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement and,
(ii) if such order or suspension is issued, obtain the withdrawal of any such
order or suspension at the earliest possible moment and notify each holder of
Registrable Securities of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation of any proceeding such purpose;

 

(e)     prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors as shall be reasonably
appropriate in the opinion of the Company and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(e), or (iii)
file a general consent to service of process in any such jurisdiction; and
provided further that (notwithstanding anything in this Agreement to the
contrary with respect to the bearing of expenses) if any jurisdiction in which
any of such Registrable Securities shall be qualified shall require that
expenses incurred in connection with the qualification therein of any such
Registrable Securities be borne by the selling Investors, then the selling
Investors shall, to the extent required by such jurisdiction, pay their pro rata
share of such qualification expenses;

 

 

 
6

--------------------------------------------------------------------------------

 

 

(f)     use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

(g)     immediately notify the Investors, at any time when a Prospectus relating
to Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and at the request of any such
holder, promptly prepare and furnish to such holder a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

 

(h)     otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder;

 

(i)     enter into such customary agreements and take all such other actions as
the holders of a majority of the Registrable Securities being sold reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

 

(j)     make available for inspection by any seller of Registrable Securities
and any attorney, accountant, or other agent retained by any such seller, all
financial and other records, pertinent corporate and business documents and
properties of the Company as shall be necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors,
employees, agents, representatives, and independent accountants to supply all
such information reasonably requested by any such seller, attorney, accountant,
or agent in connection with such registration statement; provided, however, that
any such information furnished by the Company that is non-public shall be used
in connection with such registration only, and shall be kept confidential by any
of the foregoing recipients; and

 

 

 
7

--------------------------------------------------------------------------------

 

 

(k)     With a view to making available to the Investors the benefits of Rule
144 (or its successor rule) and any other rule or regulation of the SEC that may
at any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to use commercially
reasonable efforts to: (i) make and keep public information available, as those
terms are understood and defined in Rule 144; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the 1934
Act; (iii) furnish to Investors upon request, as long as Investors own any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company’s most recent annual or quarterly report, and (C) such other information
as may be reasonably requested in order to avail Investors of any rule or
regulation of the SEC that permits the selling of any such Registrable
Securities without registration; and (iv) reasonably assist and cooperate with
any Investor (including coordination with the Company’s transfer agent and
procuring appropriate legal opinions) in such Investor’s efforts to sell shares
of Common Stock included as part of such Investor’s the Registrable Securities
under Rule 144 (or its successor rule).

 

4.            Due Diligence Review; Information. The Company shall make
available, during normal business hours, for inspection and review by the
Investor, advisors to and representatives of the Investors (who may or may not
be affiliated with the Investors and who are reasonably acceptable to the
Company), all financial and other records, all SEC Documents (as defined in the
Purchase Agreement) and other filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Investors or any such representative or advisor in
connection with such Registration Statement (including, without limitation, in
response to all questions and other inquiries reasonably made or submitted by
any of them), prior to and from time to time after the filing and effectiveness
of the Registration Statement for the sole purpose of enabling the Investors and
such representatives and advisors and their respective accountants and attorneys
to conduct initial and ongoing due diligence with respect to the Company and the
accuracy of such Registration Statement.

 

5.            Obligations of the Investors.

 

(a)     Investors shall each furnish in writing to the Company such information
regarding themselves, the Registrable Securities held by them, the intended
method of disposition of the Registrable Securities held by them and their
beneficial ownership of the Company’s securities, including who has the right to
vote or dispose of such securities on behalf of Investor, if other than the
Investor, as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute and deliver such documents in
connection with such registration as the Company may reasonably request. At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify Investors of the information
the Company requires from Investors if Investors elect to have any of the
Registrable Securities included in the Registration Statement. Investors shall
provide such information to the Company at least two (2) Business Days prior to
the first anticipated filing date of such Registration Statement if Investors
elect to have any of the Registrable Securities included in the Registration
Statement.

 

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Each Investor, by their acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of their
election to exclude all of their Registrable Securities from such Registration
Statement.

 

(c)     Each Investor agrees that, upon receipt of any notice from the Company
of the happening of an event pursuant to Section 3(g) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until such
Investor’s receipt of the copies of the supplemented or amended prospectus filed
with the SEC and until any related post-effective amendment is declared
effective and, if so directed by the Company, each Investor shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in such Investor’s possession of the
Prospectus covering the Registrable Securities current at the time of receipt of
such notice.

 

6.             Indemnification.

 

(a)     Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and their respective officers, directors, members,
employees and agents, successors and assigns, and each other person, if any, who
controls such Investor within the meaning of the 1933 Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof; (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on such Investor’s behalf and will reimburse
Investors, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.

 

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Investors. Each Investor agrees, severally and
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of any Investor be greater
in amount than the dollar amount of the proceeds (net of all expense paid by
such Investor in connection with any claim relating to this Section 6 and the
amount of any damages such Investor has otherwise been required to pay by reason
of such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

(c)     Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

 

 
10

--------------------------------------------------------------------------------

 

 

(d)     Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

7.             Miscellaneous.

 

(a)     Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Investors. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Investor.

 

(b)     Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 8.9 of the Purchase Agreement.

 

(c)     Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. Investors may transfer or assign, in whole or
from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by Investors to such
person, provided that each Investor complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

 

(d)     Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of 66 2/3% of the Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Investors, after notice duly given by the
Company to Investors.

 

(e)     Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(f)     Electronic Delivery; Counterparts. This agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall constitute one and the same document. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
".pdf" tif, .gif, . peg or similar attachment to electronic mail (any such
delivery, an "Electronic Delivery"), such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such Electronic Delivery
signature page were an original thereof. At the request of any party hereto,
each other party hereto or thereto shall re-execute the original form of this
Agreement and deliver such form to all other parties. No party hereto shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

 

(g)     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h)     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)     Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)     Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to conflicts of laws concepts which
would apply the substantive law of some other jurisdiction, and shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors or assigns. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Stephen Nicholas

 

By:     /s/ Stephen Nicholas                                 

Name: Stephen Nicolas

Title:

 

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Iroquois Master Fund Ltd.

 

By:                                                                         

Name:

Title: Authorized Signatory

 

 

 

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Merav Abbe Irrevocable Trust

 

By:     /s/ Colman Abbe                                       

Name: Colman Abbe

Title: Authorized Signatory, Trustee

 

 

 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Kensington Trust

 

By:     /s/ Leo Abbe                                               

Name: Leo Abbe

Title: Authorized Signatory

 

 

 
16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

American Capital Management LLC

 

By:     /s/ Philip Mirabelli                                     

Name: Philip Mirabelli

Title: Authorized Signatory

 

 

 
17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Sentinel Capital Solutions

 

By:     /s/ Cert Menelschmidt                               

Name: Cert Meinelschmidt

Title: CEO

 

 

 
18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Lincoln Capital LLC

 

By:     /s/ Stephen Temes                                     

Name: Stephen Temes

Title: Managing Member

 

 
19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

David Wasserman

 

By:     /s/ David Wasserman                               

Name: David Wasserman

Title:

 

 
20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Helsmsquire Holdings Limited

 

By:     /s/ Anthony Heller                                      

Name: Anthony Heller

Title: President

 

 
21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Eric Jensen

 

By:     /s/ Eric Jensen                                            

Name: Eric Jensen

Title:

 

 
22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Chestnut Ridge Partners, LP

 

By:     /s/ Kenneth Holz                                        

Name: Kenneth Holz

Title: C.F.O.

 

 
23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Kingsbrook Opportunities Master Fund LP

 

By:     /s/ Adam J. Chill                                        

Name: Adam J. Chill

Title: Managing Member

 

 

 
24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein_________________

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Rockmore Investment Master Fund Ltd

 

By:     /s/ Michael DiLernia                                     

Name: Michael DiLernia

Title: Authorized Signatory

 

 

 
25

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

By:     /s/ Mark D. Klein                                       

Name: Mark D. Klein

Title: Chief Executive Officer

 

 

 

 

The Investors:

 

Jeffrey Raymond Perry

 

By:     /s/ Jeffrey Raymond Perry                       

Name: Jeffrey Raymond Perry

Title:

 

 

 

 
26

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

 

●

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

●

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

●

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

●

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

●

privately negotiated transactions;

 

 

●

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

 

●

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

●

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 

●

a combination of any such methods of sale; and

 

 

●

any other method permitted pursuant to applicable law.

 

 

 
27

--------------------------------------------------------------------------------

 

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the 1933 Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the Warrant by payment of cash, however, we will receive the
exercise price of the Warrant.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the 1933 Act, provided that
they meet the criteria and conform to the requirements of that rule.

 

The selling stockholders and any broker-dealers or agents that participate in
the sale of the common stock or interests therein may be "underwriters" within
the meaning of Section 2(11) of the 1933 Act. Any discounts, commissions,
concessions or profit they earn on any resale of the shares may be underwriting
discounts and commissions under the 1933 Act. Selling stockholders who are
"underwriters" within the meaning of Section 2(11) of the 1933 Act will be
subject to the prospectus delivery requirements of the 1933 Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents or dealer, any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

 

 
28

--------------------------------------------------------------------------------

 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of shares in the market and
to the activities of the selling stockholders and their Affiliates. In addition,
we will make copies of this prospectus (as it may be supplemented or amended
from time to time) available to the selling stockholders for the purpose of
satisfying the prospectus delivery requirements of the 1933 Act. The selling
stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the 1933 Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the 1933 Act and state securities laws, relating to
the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without the requirement to be in compliance with
Rule 144(c)(1) (or any successor thereto) promulgated under the 1933 Act.

 

 

 29